 

Exhibit 10.3

 

FIRST AMENDMENT TO EMPLOYMENT AGREEMENT

 

THIS FIRST AMENDMENT TO EMPLOYMENT AGREEMENT (this “Amendment”) is made
effective as of November 7, 2011 (the “Effective Date”), by and between Duncan
Moffat (“Employee”) and MAKO Surgical Corp. (“Company”).

 

WHEREAS, Employee and Company have entered into that certain Employment
Agreement, effective as of April 28, 2008 (the “Agreement”); and

 

WHEREAS, Employee and Company desire to amend the Agreement to provide vesting
of equity awards in connection with certain types of termination;

 

THEREFORE, in consideration of the mutual covenants, agreements, representations
and warranties contained in the Agreement and this Amendment, the parties hereby
agree as follows:

 

1.             The last sentence of Section 2(c) of the Agreement is hereby
deleted in its entirety and replaced with the following:

 

In the event of a termination of by MAKO without Cause or a termination by
Employee for Good Reason which occurs in anticipation of a Change in Control (as
defined below) or on or within six (6) months after a Change in Control, all
equity awards held by Employee that vest based on time shall become vested and
all other terms of such awards shall be governed by the plans and programs and
the agreements and other documents pursuant to which such awards were granted.
In all other events of termination by either the Company or Employee, Employee
shall not be entitled to, and therefore shall forfeit, any unvested equity
interest in the Company

 

For purposes of this Agreement, a “Change in Control” means the following:

 

(i) A transaction or series of transactions (other than an offering of the
Company’s stock to the general public through a registration statement filed
with the Securities and Exchange Commission) whereby any “person” or related
“group” of “persons” (as such terms are used in Sections 13(d) and 14(d)(2) of
the Securities Exchange Act of 1934, as amended (the “Exchange Act”)) (other
than the Company, any of its subsidiaries, an employee benefit plan maintained
by the Company or any of its subsidiaries or a “person” that, prior to such
transaction, directly or indirectly controls, is controlled by, or is under
common control with, the Company) directly or indirectly acquires beneficial
ownership (within the meaning of Rule 13d-3 under the Exchange Act) of
securities of the Company and immediately after such acquisition possesses more
than 50% of the total combined voting power of the Company’s securities
outstanding immediately after such acquisition; or

 

(ii) During any period of two consecutive years, individuals who, at the
beginning of such period, constitute the Board together with any new director(s)
(other than a director designated by a person who shall have entered into an
agreement with the Company to effect a transaction described in Section 6.2(i)
hereof or Section 6.2(iii) hereof) whose election by the Board or nomination for
election by the Company’s stockholders was approved by a vote of at least
two-thirds of the directors then still in office who either were directors at
the beginning of the two-year period or whose election or nomination for
election was previously so approved, cease for any reason to constitute a
majority thereof; or

 

 

 

 

First Amendment to Agreement – D. Moffat

1

 

 

(iii) The consummation by the Company (whether directly involving the Company or
indirectly involving the Company through one or more intermediaries) of (x) a
merger, consolidation, reorganization, or business combination or (y) a sale or
other disposition of all or substantially all of the Company’s assets in any
single transaction or series of related transactions or (z) the acquisition of
assets or stock of another entity, in each case other than a transaction:

 

      (A) Which results in the Company’s voting securities outstanding
immediately before the transaction continuing to represent (either by remaining
outstanding or by being converted into voting securities of the Company or the
person that, as a result of the transaction, controls, directly or indirectly,
the Company or owns, directly or indirectly, all or substantially all of the
Company’s assets or otherwise succeeds to the business of the Company (the
Company or such person, the “Successor Entity”)) directly or indirectly, at
least a majority of the combined voting power of the Successor Entity’s
outstanding voting securities immediately after the transaction; and

 

      (B) After which no person or group (as such terms are used in Sections
13(d) and 14(d)(2) of the Exchange Act) beneficially owns (within the meaning of
Rule 13d-3 under the Exchange Act) voting securities representing 50% or more of
the combined voting power of the Successor Entity; provided, however, that no
person or group shall be treated for purposes of this Section 6.2(iii)(B) as
beneficially owning 50% or more of combined voting power of the Successor Entity
solely as a result of the voting power held in the Company prior to the
consummation of the transaction; or

 

(iv) The Company’s stockholders approve a liquidation or dissolution of the
Company and all material contingencies to such liquidation or dissolution have
been satisfied or waived.

 

2.             Unless otherwise defined herein, capitalized terms shall have the
same meaning as described in the Agreement.

 

3.             Except as expressly provided herein, all terms and conditions set
forth in the Agreement to which this Amendment applies, shall remain in full
force and effect. In the event of a conflict between this Amendment and the
Agreement, this Amendment shall be controlling.

 

4.             This Amendment may be executed in counterparts, each of which are
deemed to be original, but both of which together constitute one and the same
instrument. Copies of signatures sent by facsimile transmission are deemed to be
originals for purposes of execution and proof of this Amendment.

 

* * * * *

 

 

 

 

 

 

First Amendment to Agreement – D. Moffat

2

 

 

IN WITNESS WHEREOF, the parties have duly executed this Amendment to be
effective as of the day and year first above written.

 

/s/ Duncan Moffat   Dated: November 7, 2011 Duncan Moffat                      
MAKO SURGICAL CORP.                       By: /s/ Maurice R. Ferré, M.D.  
Dated:  November 7, 2011   Dr. Maurice R. Ferré
President & Chief Executive Officer      

 

 

 

 

 

 

 

First Amendment to Agreement – D. Moffat

3

